United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                       REVISED JANUARY 18, 2006
                                                                January 4, 2006
                 IN THE UNITED STATES COURT OF APPEALS
                                                            Charles R. Fulbruge III
                         FOR THE FIFTH CIRCUIT                      Clerk



                             No. 04-40685



                       UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

                                  v.

     Hoang Van Nguyen, also known as Soi, also known as Soy,

                                                 Defendant - Appellant


             Appeal from the United States District Court
                   for the Eastern District of Texas


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     In our previous opinion in this case, we affirmed Defendant-

Appellant Nguyen’s conviction and sentence.        See United States v.

Nguyen, No. 04-40685, 115 Fed. Appx. 239 (5th Cir. 2004)(per

curiam)(unpublished).      Following our judgment, Nguyen filed a

petition for certiorari.       The Supreme Court granted Nguyen’s


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  -1-
petition for certiorari, vacated our judgment, and remanded the

case to this court for further consideration in light of United

States v. Booker, 125 S. Ct. 738 (2005).     We now reconsider the

matter in light of Booker and decide to reinstate our previous

judgment affirming Nguyen’s conviction and sentence.

     Nguyen raised a Booker-related challenge to his sentence for

the first time on direct appeal.   Because Appellant made no Booker

objection in the district court, however, Appellant’s claim must

fail under the plain-error test discussed in United States v.

Mares, 402 F.3d 511, 520-22 (5th Cir. 2005). The district court

sentenced appellant at the top of the guideline range and gave no

indication of a desire to give a different sentence had the

guidelines been advisory.

     For the reasons stated above, our prior disposition remains in

effect, and we REINSTATE OUR EARLIER JUDGMENT affirming Nguyen’s

conviction and sentence.




                               -2-